Citation Nr: 0333076	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  00-23 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January 1951 to January 
1953.

In a May 1975 decision, the Board of Veterans' Appeals 
(Board) denied service connection for a chest (lung) 
condition.  It was found that the veteran had a preservice 
respiratory disability that was not aggravated by active 
service and that he was treated for acute respiratory 
conditions while in service that had completely healed prior 
to his separation from service.  

In an August 1976 decision, the Board denied service 
connection for a chest condition.  It was found that new and 
material evidence had not been submitted to establish a new 
factual basis on the matter of service connection for a chest 
condition.

In 1997, the veteran submitted an application to reopen a 
claim for service connection for a chest or lung condition.  
An August 1998 RO rating decision determined that the claim 
for service connection for a lung condition was not well 
grounded and that there was no new and material evidence to 
reopen a claim for service connection for a chest condition.  
The veteran was notified of the determinations in August 1998 
and he did not appeal.

In November 1999, the veteran submitted an application to 
reopen the claim for service connection for a lung (chest) 
disorder.  RO decisions in 2000 determined there was no new 
and material evidence to reopen the claim, the veteran was 
notified of these determinations, and he appealed.  In a July 
2002 decision, the Board determined that new and material 
evidence had not been received to reopen the claim for 
service connection for a lung condition.

The veteran appealed the July 2002 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a February 2003 order, the Court granted a February 2003 
joint motion from the parties to vacate and remand the July 
2002 Board decision.  In a May 2003 letter, the Board 
notified the veteran of his right to submit additional 
evidence and/or argument.  A review of the record reveals 
that additional arguments have been received from the veteran 
and his representative.


REMAND

Copies of the February 2003 Court order, the February 2003 
joint motion from the parties, and the written arguments 
received from the veteran have been placed in the claims 
folder.  It is the determination of the Board that additional 
due process notification and adjudicative action is required.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  In the February 2003 joint motion, the parties argue 
that the veteran has not yet received this notice.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) (2003) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1) (West 2002).  The Federal 
Circuit made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9 (2003)).  The Federal 
Circuit found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded to cure a procedural defect, the RO must take this 
opportunity to inform the veteran that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.

In an opinion dated in July 2003, the VA General Counsel 
changed the interpretation of regulatory provisions related 
to claims for service connection of a disability based on 
aggravation in service.  VAOPGCPREC 3-2003.  This criteria 
must be considered in the evaluation of the veteran's claim.  
Jordan v. Principi, 17 Vet. App. 261 (2003).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.  
The veteran should be advised of the 
evidence needed to reopen his claim for 
service connection for a lung condition 
and to substantiate this claim.  This 
notice should notify him of the evidence 
that he must submit and of the evidence 
VA will attempt to obtain.  The veteran 
should also be advised that if he would 
like his appeal decided without delay, he 
can tell VA that he wishes to waive any 
remaining time period he has to respond 
to this notice.

2.  After the above development, the RO 
should review the veteran's application 
to reopen the claim for service 
connection for a lung disorder.  This 
review should consider the holding of the 
VA General Counsel in VAOPGCPREC 00-0026.  
If action remains adverse to the veteran, 
an appropriate supplemental statement of 
the case should be sent to the veteran 
and his representative.  They should be 
afforded the opportunity to respond to 
the supplemental statement of the case 
before the file is returned to the Board.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  In the February 2003 joint motion, the parties argue 
that the veteran has not yet received this notice.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


_________________________________________________
Lawrence M. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




